920 A.2d 310 (2007)
282 Conn. 904
STATE of Connecticut
v.
CECIL J.
Supreme Court of Connecticut.
Decided April 12, 2007.
Darcy McGraw, special public defender, in support of the petition.
Michele C. Lukban, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 99 Conn.App. 274, 913 A.2d 505 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court properly excluded evidence of prior sexual conduct pursuant to the rape shield statute?"
The Supreme Court docket number is SC 17890.